DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-30 filed on April 01, 2021 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 07, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner and an initialed and dated copy of the Applicant’s IDS form 1449 is attached to the instant Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 recites the limitation "the first portion and not based on the second portion of a precoder function" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim. Claim 14 is similarly rejected based upon claim dependency to claim 13.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7, 16-18, 24-25 and 28-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manolakos et al. (US 2018/0092002 A1, hereinafter "Manolakos") .
Regarding claim 1, Manolakos discloses an apparatus for wireless communication at a wireless device (Manolakos, Fig, 12 [0152]) comprising:
a memory (Manolakos, Fig, 12 1205); and
at least one processor coupled to the memory and configured to (Manolakos, Fig, 12 1204 1203 and 1205)):
apply precoding to payload data to obtain a precoded data transmission (Manolakos, [0068] every resource element 302 represents a transmission
of one or more symbols. The transmitted symbol might be represented
by the transmit vector "x" (i.e. payload data), which is a vector containing complex numbers. The transmitted symbol passes through the propagation channel represented by channel matrix "H" also see Fig. 4 y =  Hx + v),
the precoding including a first portion based on a channel measurement and a second portion based on data for transmission (Manolakos, [0068] every resource element 302 represents a transmission of one or more symbols. The transmitted symbol might be represented by the transmit vector "x" (i.e. payload data), which is a vector containing complex numbers. The transmitted symbol passes through the propagation channel represented by channel matrix "H" (i.e. first portion based on channel measurement) y = Hx + v, x is the second portion, H is a propagation channel so that the information-carrying capacity of a wireless link can be multiplied by using multiple antennas at the transmitter and receiver to send multiple simultaneous streams. At the multi-antenna transmitter, a suitable precoding algorithm (scaling the respective streams' amplitude and phase) is applied (in some examples, based on known channel state information) in [0030] ); and
transmit the precoded data transmission (Manolakos, [0068] every resource element 302 represents a transmission of one or more symbols. Fig. 4 y =  Hx + v).	
Regarding claim 2, Manolakos discloses wherein the at least one processor is further configured to apply the precoding per symbol based on the data to be transmitted in a corresponding symbol (Manolakos, [0068] The transmitted symbol might be represented by the transmit vector "x" (i.e. data to be transmitted), to form Hx).
Regarding claim 3, Manolakos discloses wherein the at least one processor is further configured to apply the second portion of the precoding further based on whether the interference will be constructive or destructive for the data (Manolakos, [0029] For a beamformed transmission, the amplitude and phase of each antenna in an array of antennas may be precoded, or controlled to create a desired (i.e., directional) pattern of constructive and destructive interference in the wavefront, By setting the subcarrier spacing between the tones based on the symbol rate, inter-symbol interference can be eliminated. OFDM channels provide for high data rates by allocating a data stream in a parallel manner across multiple subcarriers).
Regarding claim 5, Manolakos discloses wherein the second portion of the precoding adjusts a data transmission to change destructive interference into constructive interference for the precoded data transmission (Manolakos, [0029] For a beamformed transmission, the amplitude and phase of each antenna in an array of antennas may be precoded, or controlled to create a desired (i.e., directional) pattern of constructive and destructive interference in the wavefront).
Regarding claim 7, Manolakos discloses wherein the first portion of the precoding varies based on the channel measurement over multiple symbols and the second portion of the precoding varies based on the data to be transmitted in each symbol (Manolakos, [0068] every resource element 302 represents a transmission
of one or more symbols (more than one if it is a MIMO system), x represents transmitted symbol, H is a precoding matrix which is related to a modulation and coding scheme (i.e. multiple symbols).
Regarding claim 16, Manolakos discloses an apparatus for wireless communication at a wireless device (Manolakos, Fig, 12 [0152]) comprising:
a memory (Manolakos, Fig, 12 1205); and
at least one processor coupled to the memory and configured to (Manolakos, Fig, 12 1204 1203 and 1205)):
receive a precoded data transmission that is precoded based on a channel
measurement and based on data comprised in the data transmission (Manolakos, [0029] For a beamformed transmission, the amplitude and phase of each
antenna in an array of antennas may be precoded, or controlled to create a desired pattern of constructive and destructive interference in the wavefront, At the multi-antenna transmitter, a suitable precoding algorithm (scaling the respective streams' amplitude and phase) is applied based on known channel state information); and
decode the precoded data transmission based on the channel measurement
and the data comprised in the data transmission (Manolakos, [0068] every resource element 302 represents a transmission of one or more symbols. The transmitted symbol might be represented by the transmit vector "x" (i.e. payload data), which is a vector containing complex numbers. The transmitted symbol passes through the propagation channel represented by channel matrix "H" (i.e. first portion based on channel measurement) y = Hx + v, x is the second portion).
Regarding claim 17,  Manolakos discloses receive a reference signal associated with a precoded data transmission (Manolakos, [0113] the DMRS that could be used for decoding); and
estimate a channel based on the reference signal to determine a first portion of a precoder function applied to the precoded data transmission, wherein the wireless device uses a channel estimation to decode the precoded data transmission (Manolakos, [0079] The demodulation reference signals (DMRS) are precoded in the same way for the scheduled RBs that belong in the same precoding resource group (PRG). This helps for channel estimation, because the UE can assume that the same precoder is used in a longer bandwidth (i.e., it might assume that the same precoder is used in N consecutive RBs) and therefore perform an enhanced channel estimation).
Regarding claim 18, Manolakos discloses wherein the reference signal comprises a demodulation reference signal (DMRS) (Manolakos, [0079] The demodulation reference signals (DMRS) are pre coded in the same way for the scheduled RBs that belong in the same precoding resource group (PRG)).
Regarding claims 24-25 and 28-30, these claims recite "a method of wireless communication at a wireless device" that disclose similar steps as recited by the method of claims 1, 3 and 16-18, thus are rejected with the same rationale applied against claims 1, 3 and 16-18 as presented above.

	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manolakos et al. (US 2018/0092002 A1, hereinafter "Manolakos") in view of Li et al. (A Tutorial on Interference Exploitation via Symbol-Level Precoding: Overview, State-of-the-Art and Future Directions, hereinafter "Li").
Regarding claim 4, Manolakos does not explicitly disclose wherein the second portion of the precoding at least partially nulls destructive interference for the precoded data transmission. 
Li from the same field of endeavor discloses wherein the second portion of the precoding at least partially nulls destructive interference for the precoded data transmission (Li, pg. 819 Col. right To extend the concept of CI exploitation to AS techniques, a transmit AS scheme has been designed in [250] to minimize
the error rate as an initial attempt, where a partial sub-channel orthogonalization is employed to exploit the constructive part of the existing interference while nullifying the destructive part).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Li’s system for coding process into Manolakos’s precoding process with a motivation to make this modification in order to improve performance (Li, pg. 819 Col. left).
Regarding claim 6, Manolakos does not explicitly disclose wherein the second portion of the precoding rotates a data transmission relative to destructive interference.
Li from the same field of endeavor discloses wherein the second portion of the precoding rotates a data transmission relative to destructive interference (Li, pg. 800 section C the correlation-rotation precoding proposed in [38] directly controls interference such that all the interference for each user becomes constructive in the system).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Li’s system for coding process into Manolakos’s precoding process with a motivation to make this modification in order to improve performance (Li, pg. 819 Col. left).
Regarding claim 8, Manolakos does not explicitly disclose calculate, for each of multiple frequency tones, a data correlation across a plurality of multiple input multiple output (MIMO) layers;
average the data correlation over the multiple frequency tones to generate a data correlation matrix; and
determine, based on the data correlation matrix, a nulling matrix or a rotation matrix for the second portion of the precoding that varies based on the data to be transmitted in each symbol.
Li from the same field of endeavor discloses calculate, for each of multiple frequency tones, a data correlation across a plurality of multiple input multiple output (MIMO) layers (Li, pg. 800 section C the correlation-rotation precoding proposed in [38] directly controls interference such that all the interference for each user becomes constructive in the system for the first time the instantaneous interference in a MIMO system is characterized and classified into CI and DI);
average the data correlation over the multiple frequency tones to generate a data correlation matrix (Li, pg. 802 Col. left the constraints such as the SINR target for the PM problems or the transmit power requirement for the SB optimizations are met averaged over a transmission block); and
determine, based on the data correlation matrix, a nulling matrix or a rotation matrix for the second portion of the precoding that varies based on the data to be transmitted in each symbol (Li, pg. 819 Col. Right To extend the concept of CI exploitation to AS techniques, a transmit AS scheme has been designed in [250] to minimize the error rate as an initial attempt, where a partial sub-channel orthogonalization is employed to exploit the constructive part of the existing interference while nullifying the destructive part).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Li’s system for coding process into Manolakos’s precoding process with a motivation to make this modification in order to improve performance (Li, pg. 819 Col. left).
Claims 9-15, 19-23 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manolakos et al. (US 2018/0092002 A1, hereinafter "Manolakos") in view of Wang et al. (WO 2020/226539 A1, hereinafter "Wang").
Regarding claim 9, Manolakos does not explicitly disclose precode a reference signal associated with the precoded data transmission based on the first portion of the precoding and not the second portion of the precoding; and transmit the reference signal.
Wang from the same field of endeavor discloses precode a reference signal associated with the precoded data transmission based on the first portion of the precoding and not the second portion of the precoding; and transmit the reference signal (Wang, pg. 18 One conventional technique is to choose some W satisfying the gNB' s transmit power constraint and the zero forcing (ZF) condition:
Since the off-diagonal elements define the interference between the UEs, the above condition "forces" them to zero).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Wang’s system for coding process into Manolakos’s precoding process with a motivation to make this modification in order to improve data rate, latency and other factors (Wang, pg. 42).
Regarding claim 10, Manolakos discloses wherein the reference signal comprises a demodulation reference signal (DMRS) (Manolakos, [0079] The demodulation reference signals (DMRS) are pre coded in the same way for the scheduled RBs that belong in the same precoding resource group (PRG)).
Regarding claim 11, Manolakos discloses wherein the at least one processor is further configured to transmit, to a receiver, information about the second portion of the precoding to be applied to the precoded data transmission (Manolakos, [0068] every resource element 302 represents a transmission of one or more symbols. The transmitted symbol might be represented by the transmit vector "x" (i.e. payload data), which is a vector containing complex numbers. The transmitted symbol passes through the propagation channel represented by channel matrix "H" (i.e. first portion based on channel measurement) y = Hx + v, x is the second portion).
Regarding claim 12, Manolakos discloses wherein the second portion comprises a per symbol function based on the data for each of a plurality of symbols of the precoded data transmission (Manolakos, [0068] The transmitted symbol might be represented by the transmit vector "x" (i.e. payload data)).
Regarding claim 13, Manolakos does not explicitly disclose wherein the at least one processor is further configured to precode the information based on the first portion and not based on the second portion of a precoder function.
Wang from the same field of endeavor discloses wherein the at least one processor is further configured to precode the information based on the first portion and not based on the second portion of a precoder function (Wang, pg. 18 One conventional technique is to choose some W satisfying the gNB' s transmit power constraint and the zero forcing (ZF) condition: Since the off-diagonal elements define the interference between the UEs, the above condition "forces" them to zero).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Wang’s system for coding process into Manolakos’s precoding process with a motivation to make this modification in order to improve data rate, latency and other factors (Wang, pg. 42).
Regarding claim 14, Manolakos discloses wherein the at least one processor is further configured to transmit the reference signal in a first symbol (Manolakos, [0144] if a symbol is only CSI-RS, then the cells could negotiate what will be the BWG and numerology). 
Manolakos does not explicitly disclose transmit the information about the second portion of the precoding in a second symbol, and transmit the precoded data transmission in one or more additional symbols.
Wang from the same field of endeavor discloses transmit the information about the second portion of the precoding in a second symbol, and transmit the precoded data transmission in one or more additional symbols (Wang, Fig. 13 1320 pg. 28 where the network node can apply non-linear precoding to the first data stream to remove a representation of expected inter-stream interference due to a second data stream, thereby generating a corrected first data stream. In some embodiments, the non-linear precoding can include Tomlinson Harashima precoding. In some embodiments, the first and second data streams can be associated with respective first and second users). 		
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Wang’s system for coding process into Manolakos’s precoding process with a motivation to make this modification in order to improve data rate, latency and other factors (Wang, pg. 42).

Regarding claim 15, Manolakos does not explicitly disclose wherein the wireless device multiplexes the information about the second portion of the precoding in a same symbol as the reference signal.
Wang from the same field of endeavor discloses wherein the wireless device multiplexes the information about the second portion of the precoding in a same symbol as the reference signal (Wang, pg. 28 where the network node can multiplex a first data stream with a second reference signal (RS) stream). 		
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Wang’s system for coding process into Manolakos’s precoding process with a motivation to make this modification in order to improve data rate, latency and other factors (Wang, pg. 42).
Regarding claim 19, Manolakos discloses wherein the wireless device decodes the precoded data transmission based on the channel estimation and the received information (Manolakos, [0079] The demodulation reference signals (DMRS) are precoded in the same way for the scheduled RBs that belong in the same precoding resource group (PRG). This helps for channel estimation, because the UE can assume that the same precoder is used in a longer bandwidth (i.e., it might assume that the same precoder is used in N consecutive RBs) and therefore perform an enhanced channel estimation), but does not explicitly disclose wherein the at least one processor is further configured to receive information about a second portion of a precoder function that varies per symbol and is based on the data to be transmitted in each of a plurality of symbols of the data transmission. 
Wang from the same field of endeavor discloses wherein the at least one processor is further configured to receive information about a second portion of a precoder function that varies per symbol and is based on the data to be transmitted in each of a plurality of symbols of the data transmission (Wang, pg. 28 where the network node can multiplex a first data stream with a second reference signal (RS) stream). 		
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Wang’s system for coding process into Manolakos’s precoding process with a motivation to make this modification in order to improve data rate, latency and other factors (Wang, pg. 42).
Regarding claim 20, Manolakos discloses wherein the first portion of the precoder function varies based on a channel measurement over multiple symbols and the second portion of the precoder function varies based on data to be transmitted in each symbol (Manolakos, [0068] every resource element 302 represents a transmission of one or more symbols. The transmitted symbol might be represented by the transmit vector "x" (i.e. payload data), which is a vector containing complex numbers. The transmitted symbol passes through the propagation channel represented by channel matrix "H" (i.e. first portion based on channel measurement) y = Hx + v, x is the second portion).
Regarding claim 21, Manolakos does not explicitly disclose wherein the information about the second portion of the precoder function is precoded based on the first portion of the precoder function and not based on the second portion of the precoder function.
Wang from the same field of endeavor discloses wherein the information about the second portion of the precoder function is precoded based on the first portion of the precoder function and not based on the second portion of the precoder function (Wang, pg. 18 One conventional technique is to choose some W satisfying the gNB' s transmit power constraint and the zero forcing (ZF) condition: Since the off-diagonal elements define the interference between the UEs, the above condition "forces" them to zero).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Wang’s system for coding process into Manolakos’s precoding process with a motivation to make this modification in order to improve data rate, latency and other factors (Wang, pg. 42).
 Regarding claim 22, Manolakos discloses wherein the wireless device receives the reference signal in a first symbol (Manolakos, [0144] if a symbol is only CSI-RS, then the cells could negotiate what will be the BWG and numerology). 
Manolakos does not explicitly disclose receives the information about the second portion of the precoder function in a second symbol.
Wang from the same field of endeavor discloses receives the information about the second portion of the precoder function in a second symbol (Wang, Fig. 13 1320 pg. 28 where the network node can apply non-linear precoding to the first data stream to remove a representation of expected inter-stream interference due to a second data stream, thereby generating a corrected first data stream. In some embodiments, the non-linear precoding can include Tomlinson Harashima precoding. In some embodiments, the first and second data streams can be associated with respective first and second users). 		
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Wang’s system for coding process into Manolakos’s precoding process with a motivation to make this modification in order to improve data rate, latency and other factors (Wang, pg. 42).
Regarding claim 23, Manolakos does not explicitly disclose wherein the wireless device receives the information about the second portion of the precoder function in a same symbol as the reference signal.
Wang from the same field of endeavor discloses wherein the wireless device receives the information about the second portion of the precoder function in a same symbol as the reference signal (Wang, pg. 28 where the network node can multiplex a first data stream with a second reference signal (RS) stream). 		
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Wang’s system for coding process into Manolakos’s precoding process with a motivation to make this modification in order to improve data rate, latency and other factors (Wang, pg. 42).
Regarding claims 26-27, these claims recite "a method of wireless communication at a wireless device" that disclose similar steps as recited by the method of claims 9 and 11, thus are rejected with the same rationale applied against claims 9 and 11 as presented above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315. The examiner can normally be reached Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.T.W./Examiner, Art Unit 2415       

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415